  Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 1 of 15 PageID: 1

                                                                r        FILED
                        UNITED STATES DISTRICT COURT                 JAN 2 It 2019
                           DISTRICT OF NEW JERSEY                   ~ l • 2,; t.t.5 ()
                                                                                       1111
                                                                                ,r.,'UII.SIII
 UNITED STATES OF AMERICA                Hon. Madeline Cox Arleo              <QID1r(


                   V.                    Crim. No. /(/-   Cf<. IPf (r17CIJ)
RICHARD ADEBAYO and                      18 u.s.c. § 1349
AMOS PETER AGBAJAIFE                     18 U.S.C. § 1343
                                         18 U.S.C. § 1028A(a)(l)
                                         18 u.s.c. § 2

                               INDICTMENT

      The Grand Jury in and for the District of New Jersey, sitting at Newark,

charges:

                                    Count One
                        (Conspiracy to Commit Wire Fraud)

                                  Background

      1.    Between in or around March 2014 and in or around April 2014,

defendants RICHARD ADEBAYO ("ADEBAYO") and AMOS PETER AGBAJAIFE

("AGBAJAIFE") engaged in a credit card fraud scheme, pursuant to which the

defendants: obtained personally identifying information, including, but not

limited to, names, dates of birth, social security numbers, addresses, phone

numbers, passwords, and credit card account numbers, (the "PII") of credit

card holders (the "Cardholder Victims"); obtained replacement credit cards in

the Cardholder Victims' names (the "Fraudulent Cards"); and then used those

Fraudulent Cards to purchase high-value items from retail stores.
  Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 2 of 15 PageID: 2



                                The Conspiracy

      2.    From in or around March 2014 through in or around April 2014,

in Essex, Bergen, and Passaic Counties, in the District of New Jersey and

elsewhere, defendants

                           RICHARD ADEBAYO and
                          AMOS PETER AGBAJAIFE

did knowingly and intentionally conspire and agree with each other and others

to devise a scheme and artifice to defraud and to obtain money and property by

means of materially false and fraudulent pretenses, representations, and

promises, and, for the purpose of executing such scheme and artifice to

defraud, did transmit and cause to be transmitted by means of wire

communications in interstate and foreign commerce, certain writings, signs,

signals, pictures, and sounds, contrary to Title 18, United States Code,

Section 1343.

                           Object of the Conspiracy

      3.    It was the object of the conspiracy for defendants RICHARD

ADEBAYO and AMOS PETER AGBAJAIFE to fraudulently obtain credit cards

belonging to others and using the credit cards to illegally purchase goods.




                                        2
  Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 3 of 15 PageID: 3



                    Manner and Means of the Conspiracy

      4.    It was part of the conspiracy to defraud that defendant ADEBAYO

obtained the PII of various Cardholder Victims, including, two specific

individuals ("Cardholder Victim l" and "Cardholder Victim 2"), in an effort to

fraudulently secure various credit cards belonging to Cardholder Victims

without their knowledge or consent.

      5.    It was further part of the conspiracy to defraud that defendants

ADEBAYO and AGBAJAIFE fraudulently obtained credit cards in the names of

Cardholder Victim 1 and Cardholder Victim 2 that were issued by credit card

issuers because they were falsely told that the credit cards were lost and that

replacement credit cards should be mailed to an address associated with

defendants ADEBAYO and AGBAJAIFE located in or around Newark, New

Jersey.

      6.    It was further part of the conspiracy to defraud that defendants

ADEBAYO and AGBAJAIFE then used or attempted to use fraudulently

obtained credit cards in the name of Cardholder Victim 1 ("Fraudulent Credit

Card A" and "Fraudulent Credit Card B") and Cardholder Victim 2 ("Fraudulent

Credit Card C") to purchase various goods at retail stores in or around New

Jersey without the knowledge or consent of Cardholder Victim 1 and

Cardholder Victim 2.

      7.    It was further part of the conspiracy that in or around March 2014

through in or around April 2014, defendants ADEBAYO and AGBAJAIFE

attempted to purchase and purchased thousands of dollars worth of luxury


                                        3
  Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 4 of 15 PageID: 4



goods, among other things, with Fraudulent Credit Card A, Fraudulent Credit

Card B, and Fraudulent Credit Card C.

      8.    It was further part of the conspiracy to defraud that defendants

AD EBAYO and AGBAJAIFE used means of wire communications in interstate

and foreign commerce to execute their scheme in that each time fraudulently

obtained credit cards, including Fraudulent Credit Card A, Fraudulent Credit

Card B, and Fraudulent Credit Card C, were used at a retail store in New

Jersey, a wire communication was relayed from New Jersey to a different state.

      All in violation of Title 18, United States Code, Section 1349.




                                        4
  Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 5 of 15 PageID: 5



                          Counts Two through Fifteen
                                 (Wire Fraud)

      1.      The allegations in Paragraph 1 and Paragraphs 3 through 8 of

Count One of this Indictment are hereby incorporated and realleged as if set

forth fully herein.

      2.      On or about the dates set forth below, in Bergen, Essex, and

Passaic Counties, in the District of New Jersey and elsewhere, defendants

                            RICHARD ADEBAYO and
                           AMOS PETER AGBAJAIFE

having devised and intending to devise a scheme and artifice to defraud, and

for obtaining money and property by means of materially false and fraudulent

pretenses, representations, and promises, and, for the purpose of executing

and attempting to execute such scheme and artifice to defraud, did knowingly

transmit and cause to be transmitted by means of wire communications in

interstate and foreign commerce, certain writings, signs, signals, pictures, and

sounds, namely, wire communications pertaining to each of the credit card

transactions described below, each constituting a separate count of this

Indictment:




                                         5
       Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 6 of 15 PageID: 6




 Count        Anroximate Date                  Description            A22roximate
                                                                        Amount

Two           March 21, 2014        Purchase using Fraudulent         $7,626
                                    Credit Card A at a retail store
                                    located in Essex County, New
                                    Jersey ("Store-1 ")

Three         March 21, 2014        Purchase using Fraudulent         $8,549
                                    Credit Card A at Store-1

Four          March 22, 2014        Purchase using Fraudulent         $18,029
                                    Credit Card A at a retail store
                                    located in Passaic County,
                                    New Jersey ("Store-2")

Five          March 22, 2014        Purchase using Fraudulent         $21,464
                                    Credit Card A at a retail store
                                    located in Bergen County,
                                    New Jersey ("Store-3")

Six           March 22, 2014        Purchase using Fraudulent         $5,403
                                    Credit Card A at a retail store
                                    located in Essex County, New
                                    Jersey ("Store-4")

Seven         March 22, 2014        Purchase using Fraudulent         $226
                                    Credit Card A at Store-4

Eight         March 22, 2014        Purchase using Fraudulent         $944
                                    Credit Card A at Store-4

Nine           March 22, 2014       Purchase using Fraudulent         $17,124
                                    Credit Card A at a retail store
                                    located in Essex County, New
                                    Jersey ("Store-5")

Ten            March 22, 2014       Purchase using Fraudulent         $4,373
                                    Credit Card A at a retail store
                                    located in Essex County, New
                                    Jersey ("Store-6")

Eleven         March 24, 2014       Purchase using Fraudulent         $5,991
                                    Credit Card B at a retail store
                                    located in Passaic County,
                                    New Jersey ("Store-7")


                                           6
    Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 7 of 15 PageID: 7



Twelve        March 24, 2014         Purchase using Fraudulent         $6,985
                                     Credit Card B at a retail store
                                     located in Essex County, New
                                     Jersey ("Store-8")

Thirteen      March 24, 2014         Purchase using Fraudulent         $1,177
                                     Credit Card B at Store-8

Fourteen      April 1, 2014          Attempted purchase using          $53,500
                                     Fraudulent Credit Card C at
                                     a retail store located in Essex
                                     County, New Jersey
                                     ("Store-9")

Fifteen       April 1, 2014          Attempted purchase using          $34,454
                                     Fraudulent Credit Card C at
                                     Store-9


          All in violation of Title 18, United States Code, Section 1343 and

 Section 2.




                                            7
  Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 8 of 15 PageID: 8



                                Count Sixteen
                          (Aggravated Identity Theft)

      1.     The allegations contained in Counts One through Thirteen of this

Indictment are hereby incorporated and realleged as if set forth fully herein.

      2.     On or about March 22, 2014, in Passaic County, in the District of

New Jersey and elsewhere, defendants

                           RICHARD ADEBAYO and
                          AMOS PETER AGBAJAIFE

did knowingly transfer, possess, and use, without lawful authority, a means of

identification of another, namely, a credit card bearing the name and account

number of Cardholder Victim 1 and a driver's license bearing the name of

Cardholder Victim 1, during and in relation to a felony violation of a provision

enumerated in Title 18, United States Code, Section 1028A(c), that is, wire

fraud as set forth in Count Four.

      In violation of Title 18, United States Code, Section 1028A(a)(l) and

Section 2.




                                        8
  Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 9 of 15 PageID: 9



                               Count Seventeen
                          (Aggravated Identity Theft)

      1.     The allegations contained in Counts One, Fourteen, and Fifteen of

this Indictment are hereby incorporated and realleged as if set forth fully

herein.

      2.     On or about April 1, 2014, in Essex County, in the District of New

Jersey and elsewhere, defendants

                           RICHARD ADEBAYO and
                          AMOS PETER AGBAJAIFE

did knowingly transfer, possess, and use, without lawful authority, a means of

identification of another, namely, a credit card bearing the name and account

number of Cardholder Victim 2, during and in relation to a felony violation of a

provision enumerated in Title 18, United States Code, Section 1028A(c), that is,

wire fraud as set forth in Count Fourteen.

      In violation of Title 18, United States Code, Section 1028A(a)(l) and

Section 2.




                                        9
 Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 10 of 15 PageID: 10



           Forfeiture Allegations as to Counts One through Fifteen

      1.     The allegations contained in Counts One through Fifteen of this

Indictment are hereby realleged and incorporated by reference for the purpose

of noticing forfeitures pursuant to Title 28, United States Code, Section 2461(c)

and Title 18, United States Code, Section 981(a)(l)(C).

      2.     The United States hereby gives notice to the defendants charged in

Counts One through Fifteen of this Indictment that, upon conviction of the

offenses charged in those counts, the government will seek forfeiture, in

accordance with Title 28, United States Code, Section 2461(c), and Title 18,

United States Code, Section 981(a)(l)(C), of any and all property, real or

personal, that constitutes or is derived from proceeds traceable to the

violations of Title 18, United States Code, Sections 1343 and 1349, alleged in

Counts One through Fifteen of this Indictment, including but not limited to,

the items listed in Schedule A to this Indictment.

                          Substitute Assets Provision

      3.     If by any act or omission of the defendants, any of the property

subject to forfeiture described above:

      a.   cannot be located upon the exercise of due diligence;

      b.   has been transferred or sold to, or deposited with, a third party,

      c.   has been placed beyond the jurisdiction of the court;

      d.   has been substantially diminished in value; or

      e.   has been commingled with other property which cannot be

subdivided without difficulty, the United States of America will be entitled to


                                         10
 Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 11 of 15 PageID: 11




forfeiture of substitute property up to the value of the property described

above, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

                                         A TRUE BILL




                                              -
                                          FOREPERSON




CRAIG CA ~~NITO
United States Attorney




                                        11
Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 12 of 15 PageID: 12



                               SCHEDULE A


1.   Apple laptop computer, Model A1465, bearing serial number
     C02K5CDZDRV7, seized on or about April 1, 2014;

2.   Black Apricorn 32 Gigabyte Thumb Drive, Model ASK-256, bearing serial
     number 032133300001121, seized on or about April 1, 2014;

3.   Tan-colored Brooks Brothers shoes, women's size 9, seized on or about
     April 1, 2014;

4.   White and tan-colored Brooks Brothers handbag seized on or about April
     1, 2014;

5.   Light grey and white-colored snakeskin Stuart Weitzman handbag seized
     on or about April 1, 2014;

6.   Black-colored snakeskin Gucci handbag/ duffle bag seized on or about
     April 1, 2014;

7.   Mont Blanc, Rolex and Tag Heuer watch cases seized on or about April 1,
     2014;

8.   Hugo Boss watch with a silver-colored face and white-colored plastic
     watchband with the words "Boss Hugo Boss" and watch case seized on or
     about April 1, 2014;

9.   Silver-colored Mont Blanc chain necklace with rectangular diamond
     pendant seized on or about April 1, 2014;

10. Silver-colored Mont Blanc ring with diamonds seized on or about April 1,
    2014;

11. Diamond stud earrings from Zales seized on or about April 1, 2014;

12. 36mm 18 karat gold and steel Rolex watch with a diamond dial and
    diamond bezel, serial number G096820, seized on or about April 1, 2014;

13. Black-colored stainless steel Gucci watch with diamond bezel, serial
    number 12896776, seized on or about April 1, 2014;

14. Tag Heuer "Grand Carrera" CAV514B watch with brown leather band,
    serial number 1692159, seized on or about April 1, 2014;

15. Dark brown leather Salvatore Ferragamo messenger bag seized on or
    about April 1, 2014;


                                    12
Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 13 of 15 PageID: 13



16. Burberry wallet seized on or about April 1, 2014;

17. Black Blackberry Smart Phone STL-100, bearing IMEi #
    352922050393650 seized on or about September 17, 2013;

18. Black Blackberry Bold 9900 cellular telephone, bearing IMEi #
    357966042107939 seized on or about September 17, 2013;

19. Silver San Disk (Cruzer Orbit 32 GB) flash drive seized on or about
    September 17, 2013;

20. Silver Apple Macbook Air Laptop computer, bearing serial number
    C02K54U4DRV7, seized on or about September 17, 2013;

21. Silver Apple desktop computer, bearing serial number C02N19JUF8J2,
    seized on or about September 19, 2014;

22. Black and graphite ASUS Model AR5B95 laptop computer, bearing serial
    number 13GNVK1XP03X-1, seized on or about September 19, 2014;

23. Black 128-Gigabyte Surface Note Pad computer bearing serial number
    024244533753 seized on or about September 19, 2014;

24. White 64-Gigabyte Apple iPad, bearing serial number DLXG5FDEDKNY
    and IMEi number O12801002297 486, seized on or about September 19,
    2014;

25. White Apple iPad Mini, bearing serial number F4KJX9HBF197, seized on
    or about September 19, 2014;

26. Kyocera Model S2151 Kona cell phone, bearing serial number
    268435462502782280, seized on or about September 19, 2014;

27. White HTC Model Desire 700 Dual Sim 7060 cell phone, bearing serial
    number FA41PWH01687 and IMEi numbers 359149050759705 and
    359149050759713, seized on or about September 19, 2014;

28. Black Samsung-S5 Model SM-G900T smart phone, bearing serial
    number RV8F40CBORL and IMEi number 351881/06/D85406/2, seized
    on or about September 19, 2014;

29. Black and grey Apple iPhone Model 5S, bearing IMEi number
    358811056061367, seized on or about September 19, 2014;

30. Black T-Mobile Model OT-606A cell phone, bearing IMEi
    013379003660928, seized on or about September 19, 2014;



                                     13
Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 14 of 15 PageID: 14




31. Maroon BlackBerry Model BB8300 smart phone, bearing IMEi number
    355772017399309, seized on or about September 19, 2014;

32. Pink T-Mobile Model 93442XQBSA cell phone, bearing IMEi number
    358267009141618, seized on or about September 19, 2014;

33. Black and grey AT&T HTC cell phone, bearing serial number
    HT14HT206755 and IMEI number 357814041003073, seized on or
    about September 19, 2014; and

34. Maroon and brown Motorola Boost Mobile Model H98XAH6JR7AN cell
    phone, bearing serial number 364VKNSS42 and IMEi number
    001700870204840, seized on or about September 19, 2014.




                                    14
Case 2:19-cr-00068-MCA Document 1 Filed 01/24/19 Page 15 of 15 PageID: 15


                       CASE NUMBER:       /f~CR-(pf(((Jc_,/))
                    United States District Court
                      District of New Jersey

                   UNITED STATES OF AMERICA

                                 v.

                       RICHARD ADEBAYO
                             and
                     AMOS PETER AGBAJAIFE


                         INDICTMENT FOR
                 18 U.S.C. §§ 1349, 1343, 1028A(a)(l),
                               and 2

                            A True Bill,



                             Foreperson
                                                  -
                          CRAIG CARPENITO
                            U.S. A'ITORNEY
                         NEWARK, NEW JERSEY

                              ERICA LIU
                       ASSISTANT U.S. A'ITORNEY
                           (973) 645-3989

                            USA-48AD 8
                             (Ed. 1/97)
